WHEREAS, the opinion rendered by this Court on January 31, 1989, reversed the sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed November 22, 1989, 552 So.2d 1107, and its mandate now lodged in this Court, quashed in part this Court’s opinion;
NOW THEREFORE, the opinion of this Court filed in the cause on January 31, 1989, except as is affirmed by the opinion of the Supreme Court dated November 22, 1989 is vacated; the opinion of the Supreme Court is heretowith made the opinion of this Court and the cause is remanded to the trial court with directions to comply with the views expressed in the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).